Citation Nr: 1116747	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-34 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION





FINDINGS OF FACT

The Veteran died in      at the age of   , due to 

2.  The probative and competent medical evidence of record indicates that the Veteran was diagnosed with    , in 2005.

3.  he Veteran's active military service included duty on board a naval vessel off the coast of Vietnam during 1969 ????and did not include duty in, or visitation to, the Republic of Vietnam.

4.  The probative and competent medical evidence of record demonstrates that no lung cancer was manifested during the Veteran's period of active military service or within one year after his separation from active service.

5.  At the time of his death, the Veteran was service-connected for a 

6.  The probative and competent evidence of record preponderates against a finding that the Veteran's death was related to his active military service, including through exposure to Agent Orange.




CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist

In November 2007 and February 2009 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the appellant of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Id.  

The February 2009 letter provided notice consistent with the United States Court of Appeals (Court's) holding in Hupp.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

Further, in June 2009, a VA medical opinion was obtained in connection with the appellant's claim on appeal, the report of which is of record.

The Board finds the duties to notify and assist have been met.  



I. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the claims file, which includes the appellant's written contentions and oral testimony, the Veteran's service treatment and personnel records, and private and VA medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The appellant seeks service connection for the cause of the Veteran's death.  In her written and oral statements in support of her claim, she asserts that the Veteran's death was caused by his service-connected       .  Alternatively, she argues that he was exposed to herbicides in the United States Air Force, including when he was inside Vietnam that she evidently believes caused or contributed to his metastatic lung cancer from which he died.

According to the evidence of record, the Veteran died in   at the age of     .       death certificate indicates that the immediate cause of the Veteran's death was a     s.  An autopsy was not performed.  During the Veteran's lifetime, he was service-connected for     

Service treatment records are not referable to complaints or diagnosis of, or treatment for,  lung cancer.  When examined for discharge in    , the Veteran's lungs and chest were normal.

Post service    
    





Pursuant to 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain cancers become manifest to a compensable degree within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service- connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends, in pertinent part, that the Veteran served in the Republic of Vietnam and, presumably, was exposed to herbicides in service, and that such exposure caused the claimed disabilities.  The probative evidence of record demonstrates that he had lung cancer.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of the Republic of Vietnam. VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997). Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. Id. Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).


If a veteran was exposed to a herbicide agent during active military, naval, or air service, specified diseases, including diabetes mellitus, shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Thus, presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements. First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service. See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The first determination to be clarified is whether the Veteran was exposed to Agent Orange. The above-described presumptions apply only to veterans who actually served on the land mass of the Republic of Vietnam.


Service records show that the Veteran served in the United States Air Force from      69.  His Report of Transfer or Discharge (DD Form 214) shows that he received the      but does not show that he had actual service on the land mass of the Republic of Vietnam.  In fact   

The Veteran's service personnel and other records reveal that he was assigned to     The appellant contends that prior to his death, the Veteran said that during his service........ he traveled to Vietnam on three separate occaisions.


RO




Therefore, the Board finds that the Veteran did not serve on the landmass of Vietnam and, thus, did not have qualifying service in the Republic of Vietnam during the Vietnam era.  Haas v. Peake, 525 F.3d at 1168.  Thus, service connection for the lung cancer that caused or contributed to theVeteran's death cannot be granted on a presumptive basis. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

The appellant has not asserted and the evidence does not reflect that the Veteran was diagnosed with lung cancer in service, nor did the Veteran assert that he had lung cancer in service.  His service treatment records are not referable to complaints or diagnosis of, or treatment for, lung cancer.



Post-service, VA and non VA medical records reflect that the Veteran was treated for lung cancer starting in      , nearly ////// after his retirement from active service. This intervening lapse of so many years between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against this claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Thus, the appellant's contentions notwithstanding, none of the VA or private physicians that evaluated or examined the Veteran attributed his lung cancer to his military service.  They only recounted his self-reported history, without also personally commenting on whether the lung cancer from which he died was indeed traceable back to his military service, including to any trauma he may have sustained or disease contracted.  However, the Board is not required to accept a medical opinion that is based on a reported history and unsupported by clinical findings.  See  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); see also Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (to the effect that evidence which is simply information recorded by a medical examiner, unenhanced by any additional comment by that examiner, does not constitute competent medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.). There are no grounds to grant the appellant's claim on a direct-incurrence basis.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R.§§ 3.303, 3.312.


The Board recognizes the appellant's sincere belief that the Veteran's death was related in some way to his military service.  Nevertheless, in this case the appellant has not been shown to have the professional expertise necessary to provide meaningful evidence regarding a causal relationship between the Veteran's death and his active military service, including any claimed exposure to asbestos.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although the Board is deeply sympathetic with the appellant's loss of her husband, it finds a lack of competent medical evidence to warrant a favorable decision.  The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  See Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant has failed to submit any competent medical or other evidence to provide a nexus between any in-service injury, event, or disease and the conditions that caused or contributed to cause the Veteran's death. Therefore, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


